Citation Nr: 0700422	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 and an August 2004 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In January 2004, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
In August 2004, the RO confirmed and continued the previous 
denial of service connection for PTSD.  

In March 2006, the veteran presented personal testimony 
before a Veterans Law Judge at a Travel Board hearing.  A 
copy of the hearing transcript is of record.  


FINDINGS OF FACT

1.  The service medical records do not include evidence of a 
psychiatric disorder; on service separation examination, the 
veteran's psychiatric evaluation was normal.  

2.  The veteran's alleged stressor(s) have not been verified.  

3.  Post-service medical records include a diagnosis of 
posttraumatic stress disorder (PTSD); however, the evidence 
does not include a medical opinion which tends to link the 
current diagnosis of PTSD to an in-service stressor which has 
been verified.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence that is necessary to 
substantiate the claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD); however, he was not 
provided with notice of the requirements regarding disability 
ratings and effective dates as outlined in Dingess.  Because 
the veteran's claim is being denied, neither a disability 
rating or an effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran as a result of 
VA's failure to provide the notice requirements outlined in 
Dingess.  

In view of the foregoing, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claim, any questions as to the 
disability rating and effective date to be assigned is 
rendered moot.  

The Board initially concludes that VA has satisfied the duty 
to notify the veteran.  The RO sent notice letters to the 
veteran in October 2003 and July 2004 which asked him to 
submit certain information, and informed him of his 
responsibilities and VA's responsibilities as it pertains to 
obtaining evidence to substantiate the claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  In accordance with the duty to assist, the notice 
letters informed the veteran of what evidence and information 
VA would be obtaining, and essentially asked him to submit to 
VA any information he had in his possession to process the 
claim.  These letters also explained that VA would make 
reasonable efforts to help him obtain evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
such records.  

The Board also concludes that VA's duty to assist has been 
satisfied.  For example, the record reflects that the 
veteran's service medical records, VA and non-VA medical 
treatment records, service personnel records, and Social 
Security Administration (SSA) records, have been obtained and 
associated with the claims file.  The veteran has not 
identified any other medical records or evidence pertinent to 
the claim.  The Board is similarly unaware of any outstanding 
evidence.  



II.  Analysis

The veteran's primary contention is that he experiences panic 
attacks which are related to his period of service.  In the 
many statements that he has submitted in support of the 
claim, he asserts that he began to notice a difference in 
himself while serving in South Korea.  Upon leaving South 
Korea and traveling back from to the United States, he began 
to experience panic attacks.  (See the veteran's statements 
dated in December 1999, September 2003, and December 2004, 
and the March 2006 copy of the transcript of the Travel Board 
hearing).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  A claim of service connection requires the 
following: medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2006).  

The service medical records do not include evidence of a 
psychiatric disorder.  The service enlistment (preinduction) 
examination report, dated in December 1961, shows that the 
veteran's psychiatric functioning was normal.  There are no 
service medical records which indicate that he was treated 
for psychiatric symptoms during his period of service.  The 
service separation examination report, dated in February 
1964, shows that the veteran's psychiatric evaluation was 
normal.  

The post-service medical records reveal that the veteran is 
diagnosed as having posttraumatic stress disorder (PTSD).  
(See VA medical treatment reports, dated from April 1997 to 
April 2000 and additional VA medical treatment reports, dated 
from June 1999 to August 2003).  

In August 2003, the veteran presented with complaints of 
persisting social phobia, agoraphobia, and panic attacks.  It 
is noted that he has taken medication for the past 20 years 
for these disorders.  The veteran related that he initially 
began to experience these symptoms when he was stationed in 
Korea during his period of service and that when he traveled 
back to the United States, the symptoms became more 
pronounced and disabling.  

The examiner stated that the veteran experienced symptoms 
consistent with PTSD with associated panic and social phobia, 
as well as agoraphobia.  The examiner stated that the veteran 
is clearly eligible for the evaluation for the award of 
benefits for PTSD.  The examiner also stated that the 
veteran's condition had its onset under the stress of combat.  
The veteran was diagnosed as having PTSD with panic attacks, 
agoraphobia, and social phobia.  

In June 2004, VA received the veteran's PTSD Questionnaire 
Form.  A review of the form indicates that the veteran 
provided vague and general responses to the questions asked.  
He stated that between the years 1963 and 1964, he was 
confined to an area in South Korea and that this confinement 
is the only event or situation that he could think of.  He 
also indicated that he was unsure of the events that he 
experienced in service and which he believes contributed to 
his claim of entitlement to service connection for PTSD.  

The August 2004 medical report from M.A. Mcalister, M.D. at 
the Bariatric Clinic, P.A. shows that M.A. Mcalister, M.D 
stated that he treated the veteran for PTSD and prescribed 
Xanax for the veteran from 1964 to 1985.  This medical report 
did not include an opinion which speaks to the etiological 
relationship of PTSD and the veteran's period of service, 
specifically, to his alleged in-service stressors.  

In this case, there is evidence of a current diagnosis of 
PTSD.  What is missing in this case is supporting evidence 
that a claimed in-service stressor occurred.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy." See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

The record does not show that the veteran engaged in combat 
during his period of service.  The veteran's Department of 
Defense (DD) Form 214 shows that he received the Sharpshooter 
Rifle (M-1), the Marksman (carbine), and Expert Rifle (M-14) 
qualification badges.  The DD Form 214 does not show that he 
received medals which are considered combat specific medals.  
The service medical records, his service personnel records, 
and his DD Form 214 do not indicate that he was assigned to 
combat duty.  Moreover, the veteran does not allege that he 
was engaged in combat.  Accordingly, the record must contain 
evidence that corroborates the veteran's statements.  

The veteran's in-service stressor includes feeling confined 
in a general area while stationed in South Korea during his 
period of service.  While the veteran is specific as to the 
geographical location of the alleged stressful event (e.g. he 
states that he was stationed in South Korea), he has not 
identified stressor information which can be verified.  In 
this regard, the veteran's account of the alleged stressful 
incident is considered vague.  (See the veteran's statements 
dated in December 1999, September 2003, and December 2004, 
and the March 2006 copy of the transcript of the Travel Board 
hearing).  Further, he did not return a completed PTSD 
Questionnaire Form with detailed information which would 
allow a meaningful search of the alleged in-service stressor.  
Given the foregoing, VA could not assist the veteran in 
verifying his claimed in-service stressor.  

The Board observes that the August 2003 VA medical opinion 
essentially relates the veteran's diagnosis of PTSD to his 
period of service.  The Board finds that the psychologist 
rendering the August 2003 VA opinion was competent to do so; 
however, the opinion has no probative value.  As stated 
above, there is nothing in the claims file to show that the 
veteran had combat service.  Therefore, the psychologist's 
statement that the veteran's condition had its onset under 
the stress of combat is not substantiated by the evidence of 
record.  

The Board notes that as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on an 
inaccurate (or, as here, unsubstantiated) factual premise has 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  The Board also 
points out that, while the private psychiatrist included 
references to combat, as well as symptoms of anxiety and 
depression, the examiner did not otherwise specify how the 
DSM-IV criteria were met.  

The Board concludes that because the record does not include 
evidence of a verified in-service stressor and the Board 
finds that the August 2003 VA opinion is of no probative 
value, it naturally follows that there is no probative 
evidence which shows that there is a relationship between the 
diagnosis of PTSD and a verified in-service stressor.  Thus, 
the requirements to establish service connection for PTSD 
have not been met.  

In the absence of evidence which demonstrates that there is a 
relationship between the current diagnosis of PTSD and a 
verified service stressor, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  


ORDER


Entitlement to service connection for posttraumatic stress 
disorder is denied.  



____________________________________________
K Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


